Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01-27-2022 is acknowledged.
Claim rejections under 35 USC § 112 in the Office action of 07/27/2021 are withdrawn.

Specification
The disclosure is objected to because the specification is silent about the 
limitation “an outer diameter” as recited in claim 1, last line of second paragraph. Appropriate correction is required.
	(b) The disclosure is objected to because the specification is silent about the limitation “wherein the first end region (84A) of the third annular sealing element (80), when mounted within the recess (55) of the first annular intermediate sealing element (40), forms a frictional fit from the direct contact of the entire first end region (84A) of third sealing element (80) with the circular portion (55A) of the recess (55) of the intermediate sealing element (40)” as recited in last paragraph. Specification discloses (¶ 38, 43) “frictional fit” when the sealing element 80 is compressed into the gland groove 20, and sealing assembly 30 is squeezed into the groove 20. Appropriate correction is required. 
	
Claim Objections
Claim 1 is objected to because the specification is silent about the limitation “an outer diameter.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the main body has a relatively flat radially inner wall and an opposed relatively flat radially outer wall such that the inner wall and the outer wall define an outer diameter” in line 6 of second paragraph. It is unclear how an inner wall and an outer wall together define an outer diameter. Appropriate correction is required.  Appropriate correction is required. 
Claim 1 recites “wherein the first end region (84A) of the third annular sealing element (80), when mounted within the recess (55) of the first annular intermediate sealing element (40), forms a frictional fit from the direct contact of the entire first end region (84A) of third sealing element (80) with the circular portion (55A) of the recess (55) of the intermediate sealing element (40)” in the last paragraph. The limitation “frictional fit between the first end region (84A) and the circular portion (55A)” is unclear because specification discloses (¶ 38) “the sealing element 80 is compressed into a frictional fit mechanical sealing relationship with the gland groove 20”. In another paragraph (¶ 43), the specification discloses “the sealing assembly 30 (60, 40, 80) is squeezed into the groove 20 to form a frictional fit.” Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Allowable Subject Matter
Claims 1-5, and 7-15 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675